Expedited hearing shall be held on 10/11/2019 at 09:30 AM in Austin
Courtroom 1. Movant is responsible for notice.




IT IS HEREBY ADJUDGED and DECREED that the
below described is SO ORDERED.


Dated: September 25, 2019

                                              ________________________________________
                                                           TONY M. DAVIS
                                                 UNITED STATES BANKRUPTCY JUDGE
______________________________________________________________



                          IN THE UNITED STATES BANKRUPTCY COURT
                                 WESTERN DISTRICT OF TEXAS
                                      AUSTIN DIVISION

IN RE:                                          §
                                                §     CHAPTER 7
ORLY GENGER,                                    §
                                                §     CASE NO. 19-10926-TMD
         Debtor.                                §


                ORDER GRANTING MOTION FOR ORDER TO SHOW CAUSE

         Came on for consideration the Motion for Order to Show Cause WKH³0RWLRQ´ filed by

Final Judgment Creditor and party in interest Sagi Genger. After considering the Motion, the

response, if any, the pleadings, the evidence, and the arguments of counsel, the Court will

GRANT the Motion in its entirety.

         Accordingly, IT IS THEREFORE ORDERED that Chapter 7 Trustee Ron Satija

is required to appear before this court on 2FWREHU , 2019 at : D.m. and show cause as to

why he should be allowed to retain conflicted counsel.

                                               ###



{01519/0001/00240500.1}                         1
SUBMITTED BY:

STREUSAND, LANDON, OZBURN & LEMMON, LLP
Sabrina L. Streusand
State Bar No. 11701700
streusand@slollp.com
Stephen W. Lemmon
State Bar No. 12194500
lemmon@slollp.com
1801 S. MoPac Expressway, Suite 320
Austin, Texas 78746
Telephone: (512) 236-9900
Facsimile: (512) 236-9904




{01519/0001/00240500.1}        2
                                               United States Bankruptcy Court
                                                 Western District of Texas
In re:                                                                                                     Case No. 19-10926-tmd
Orly Genger                                                                                                Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0542-1                  User: wallacea                     Page 1 of 1                          Date Rcvd: Sep 25, 2019
                                      Form ID: pdfintp                   Total Noticed: 4


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Sep 27, 2019.
db             +Orly Genger,   210 Lavaca St.,   Unit 1903,    Austin, TX 78701-4582
aty            +John Dellaportas,   Emmet Marvin & Martin LLP,    120 Broadway 32nd FL,
                 New York, NY 10271-3291
aty            +SureTec Insurance Company,   CLARK HILL STRASBURGER,    901 Main Street,   Suite 6000,
                 Dallas, TX 75202,    US 75202-3748
cr              Sagi Genger,   c/o Streusand Landon Ozburn & Lemmon LLP,    1801 S. Mopac Expressway,
                 Suite 320,   Austin, TX 78746

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Sep 27, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on September 25, 2019 at the address(es) listed below:
              Brian Talbot Cumings    on behalf of Trustee Ron Satija bcumings@gdhm.com, ctrickey@gdhm.com
              Deborah D. Williamson    on behalf of Creditor Arie Genger dwilliamson@dykema.com,
               mlongoria@dykema.com;docketsat@dykema.com
              Eric J. Taube   on behalf of Debtor Orly Genger eric.taube@wallerlaw.com,
               sherri.savala@wallerlaw.com;annmarie.jezisek@wallerlaw.com
              Jay Ong    on behalf of Interested Party    The Orly Genger 1993 Trust jong@munsch.com,
               amays@munsch.com
              Raymond W. Battaglia    on behalf of Creditor Eric Herschmann rbattaglialaw@outlook.com
              Ron Satija    rsatija@satijatrustee.com,
               ecf@satijatrustee.com;rs135@trustesolutions.com;RS135@trustesolutions.net;rsatija@ecf.inforuptcy.
               com;laura@satijatrustee.com
              Ryan Brent DeLaune    on behalf of Attorney   SureTec Insurance Company
               ryan.delaune@clarkhillstrasburger.com
              Sabrina L. Streusand    on behalf of Creditor Sagi Genger streusand@slollp.com,
               prentice@slollp.com
              United States Trustee - AU12    ustpregion07.au.ecf@usdoj.gov
                                                                                             TOTAL: 9
